In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00318-CV

DAVID SMITH, Appellant                       §   On Appeal from the 393rd District Court

V.                                           §   of Denton County (18-10707-393)

                                             §   May 20, 2021

KIRCHEN APPRAISAL COMPANY,                   §   Memorandum Opinion by Justice Walker
Appellee

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s final judgment. It is ordered that the final

judgment of the trial court is affirmed.

      It is further ordered that appellant David Smith shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS



                                         By /s/ Brian Walker
                                            Justice Brian Walker